Case 0:19-cv-60487-RKA Document 151 Entered on FLSD Docket 04/20/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-60487-CIV-ALTMAN/Hunt

  ARGO HOLDINGS, INC., et al.,

         Plaintiffs,
  v.

  YOUNGBLOOD SKIN CARE PRODUCTS, LLC,

        Defendant.
  _________________________________/

                                               ORDER

         THIS MATTER comes before the Court upon the [ECF No. 149] Motion to Reset Trial

  Date. The Motion is GRANTED. Accordingly, the [ECF No. 146] April 8, 2020 Amended

  Scheduling Order is amended as follows:1

         This case is set for trial during the Court’s two-week trial calendar beginning on

  September 28, 2020. Counsel for all parties shall also appear at a calendar call at 1:45 p.m. on

  September 22, 2020. Unless instructed otherwise by subsequent order, the trial and all other

  proceedings in this case shall be conducted in Courtroom 207A at the U.S. Courthouse, 299 E.

  Broward Boulevard, Fort Lauderdale, Florida. The parties shall adhere to the following schedule:

         August 24, 2020. The parties shall submit a joint pre-trial stipulation, exhibit lists, witness
         lists, deposition designations, and proposed jury instructions and verdict form or proposed
         findings of fact and conclusions of law, as applicable, and shall file any motions in limine
         (other than Daubert motions). Each party is limited to filing one motion in limine, which
         may not, without leave of Court, exceed the page limits allowed by the Rules. The parties
         are reminded that motions in limine must contain the Local Rule 7.1(a)(3)
         certification.




  1
    The original Scheduling Order [ECF No. 65] shall remain in place to the extent not addressed in
  this Second Amended Scheduling Order.
Case 0:19-cv-60487-RKA Document 151 Entered on FLSD Docket 04/20/2020 Page 2 of 2




        DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of April 2020.




                                                _________________________________
                                                ROY K. ALTMAN
                                                UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                            2
